
	
		III
		111th CONGRESS
		1st Session
		S. RES. 91
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2009
			Mr. Nelson of Florida
			 (for himself and Ms. Landrieu) submitted
			 the following resolution; which was referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		RESOLUTION
		Calling on the Consumer Product Safety
		  Commission, the Secretary of the Treasury, and the Secretary of Housing and
		  Urban Development to take action on issues relating to drywall imported from
		  China.
	
	
		Whereas, between 2006 and late 2007, more than 550,000,000
			 pounds of drywall and associated building materials were imported from China to
			 the United States;
		Whereas not less than 300,000,000 pounds of drywall were
			 imported from China to the State of Florida, enough to build approximately
			 36,000 homes;
		Whereas not less than 60,000,000 pounds of drywall were
			 imported from China to the State of Louisiana, enough to build approximately
			 7,000 homes;
		Whereas media reports indicate that drywall imported from
			 China was also used in homes in no fewer than 10 other States, including
			 Georgia, Mississippi, North Carolina, South Carolina, Texas, and
			 Virginia;
		Whereas testing by officials of the State of Florida found
			 that drywall imported from China contains potentially hazardous levels of
			 strontium sulfide, which, when exposed to moisture and humidity, can release
			 hydrogen sulfide into the air;
		Whereas emissions from drywall imported from China have
			 caused substantial safety hazards in homes containing such drywall, including
			 corrosion in electrical wiring, which can result in a fire hazard, failure of
			 air conditioning units, and the failure of other household electrical products;
			 and
		Whereas preliminary testing shows that the drywall may
			 also be responsible for certain health hazards: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the Consumer
			 Product Safety Commission should—
				(A)initiate a formal
			 proceeding to investigate drywall imported from China during the period from
			 2004 through 2007;
				(B)prohibit the
			 further importation of drywall and associated building products from
			 China;
				(C)order a recall of
			 hazardous Chinese drywall; and
				(D)use its existing
			 authority under the Consumer Product Safety Improvement Act of 2008 (Public Law
			 110–314; 122 Stat. 3016) and the Federal Hazardous Substances Act (15 U.S.C.
			 1261 et seq.) to seek civil penalties against the drywall manufacturers in
			 China that produced or distributed hazardous drywall and their subsidiaries in
			 the United States to cover the cost of the recall effort and other associated
			 remediation efforts; and
				(2)the Secretary of
			 the Treasury and the Secretary of Housing and Urban Development should—
				(A)use all available
			 measures, including civil forfeiture authority, to ensure that the costs of
			 homeowner assistance efforts are borne by the drywall manufacturers in China
			 that produced or distributed hazardous drywall and their subsidiaries in the
			 United States and not by the taxpayers of the United States; and
				(B)develop
			 meaningful Federal tax incentives to help offset the expense of costly drywall
			 repairs for struggling homeowners already suffering from depressed home values
			 and negative economic conditions.
				
